Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation “the opening of said second conductive layer is a slot having a length equal to one half wavelength at the fundamental TE10 frequency mode” renders the claimed indefinite for the reasons as set forth below:
a)	The slot having a length equal to one half wavelength and wavelength (λ) is c/f, where c is the speed of light and f is frequency. So, it is not clear the length of the slot is determined based on the wavelength of the frequency of the slot or the wavelength of the frequency of the first conductive layer.
b)	Specification paragraphs 0029, 0030 and 0031 disclose about the fundamental TE10 frequency modes of the slot 42, but nowhere in the specification is mentioned about the length of the slot being half wavelength and the relationship between the half wavelength of the length of the slot and the fundamental TE10 frequency mode.
Claims 9-12 and 15 are rejected for being dependent on the indefinite claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yegin et al (US 2005/0195114) in view of Tanveer, “Design of Aperture Coupled Micro-Strip Patch Antenna for Wireless Communication Applications at 10Ghz”, International Journal of Electronics Engineering, 4 (1), 2012, pp. 25– 28.
Regarding claims 1-2, Yegin discloses in Figures 4A-4C and 7A, a glazing that includes a patch antenna, said glazing comprising:
an inner transparent ply (11b) that has first and second oppositely disposed surfaces; 
an outer transparent ply (11a) that has first and second oppositely disposed surfaces; 
an interlayer (11c) that is located between the first surface of said inner transparent ply (11b) and the second surface of said outer transparent ply (11a);
a first conductive layer (20, Figs. 4A, 7A) that defines an outer perimeter edge (see Fig. 4B), said first conductive layer (20) being located between said second surface of said outer transparent ply (11a, Fig. 7A) and said interlayer (11c, see Fig. 7A);
a second conductive layer (24, Fig. 4A) that is located on the second surface of said inner transparent ply (11b), 
said second conductive layer (24) defining an outer perimeter edge (see Fig. 4C) and also defining an opening (28, Figs. 4A, 4C) that is located inside the outer perimeter edge of said second 
wherein said first conductive layer (20) is the main radiating element of said patch antenna;
Yegin is silent on the outer perimeter edge of said first conductive layer (20) aligns inside the outer perimeter of said second conductive layer.
Tanveer discloses in Figure 1, the outer perimeter edge of said first conductive layer (Radiating patch) aligns inside the outer perimeter of said second conductive layer (Ground plane).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the first and second conductive layers of Yegin with the first and second conductive layers as taught by Tanveer to optimize the radiation characteristic for the patch antenna. Therefore, to employ having the outer perimeter edge of said first conductive layer as claimed invention would have been obvious to person skill in the art.
Regarding claims 3-4, as applied to claim 1, Yegin discloses in Figure 7a, 
wherein said second conductive layer (24) is the electrical ground element of said patch antenna;
wherein said interlayer (11c) and said inner transparent ply (11b) form a dielectric substrate for said patch antenna.
Regarding claims 5-7, as applied to claim 1, the combination of Yegin, Figs. 4A-4C and Tanveer, Fig. 1 discloses,

wherein the maximum electromagnetic field in said opening (28) of said second conductive layer (24) occurs in the center of said opening (28) and wherein the maximum magnetic field of said first conductive layer (20) occurs in the center of said first conductive layer (20);
wherein energy is electromagnetically coupled between the opening (28) of said second conductive layer (24) and said first conductive layer (20).
Regarding claim 8, as applied to claim 1, Yegin discloses in Figures 4A-4C, wherein the opening (28) of said second conductive layer (24) is a slot (28) having a length.
Yegin does not disclose the length of the slot equal to one half wavelength at the fundamental TE10 frequency mode. However, such difference is not patentable. 
Tanveer discloses in sections 2.3 and 3.1, the amount coupling between the patch (first conductive layer) and the feed line is determined by the length of the slot. Therefore, it would have been obvious to one having ordinary skill in the art before the time the invention was made to select or set the length of the slot for achieving a maximum electromagnetically coupling for the first conductive layer. Therefore, to employ having the length of the slot as claimed invention would have been obvious to person skill in the art.
Regarding claim 9, as applied to claim 8, Yegin discloses in Figure 4C, wherein said slot (28) is rectangular, L-shaped, or U-shaped.
Regarding claims 10-11, as applied to claim 8, Yegin, Figures 4A, 4C, 7A and Tanveer, Figure 1
wherein said slot (28) supports a set of orthogonally oriented even and odd modes;
wherein said odd modes have a maximum field strength that occurs at the center of said slot.
Regarding claim 14, as applied to claim 1, the combination of Yegin, Figs. 4A, 7A and Tanveer, Fig. 1 discloses wherein the length of said first conductive layer determines the resonant frequency of said patch antenna and the width of said first conductive layer affects the resonant resistance of said patch antenna.
Regarding claim 15, as applied to claim 8, Tanveer discloses in sections 2.3 and 3.1, wherein the length of said slot determines the coupling level and the back radiation level of said patch antenna.
Regarding claims 17-20, as applied to claim 2, Yegin discloses in Figures 4A, 4C and 7A wherein said patch antenna is fed by a microstrip line (30, Fig. 4C) is located on the second side of said inner transparency ply (11b);
wherein said patch antenna is excited through two coupling stages, one coupling stage between said microstrip line (30) and said slot (28) and another coupling stage between said slot (28) and said first conductive layer (20);
wherein the characteristic impedance of said microstrip line (30) and the width of said microstrip line (30) affect the coupling with said slot (28);
wherein said microstrip line is oriented at right angles to the centerline of said slot.
Yegin is silent on the microstrip line etched on a substrate.
Tanveer discloses in Figure 1, the microstrip line etched on a substrate. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the microstrip line of Yegin with the microstrip line being etched on a substrate as taught by Tanveer to support the microstrip line. Therefore, to employ having the microstrip line as claimed invention would have been obvious to person skill in the art.
Regarding claim 21, as applied to claim 2, Yegin discloses in Figures 2-3 and 7A, wherein said patch antenna (20) is embedded in a windshield (14a, Fig. 2), a back window (14b, Fig. 3), or a side .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yegin et al (US 2005/0195114) in view of Tanveer and further in view of Li et al (US 2007/0217589).
Regarding claims 12-13, Yegin discloses every feature of claimed invention as expressly recited in claim 8, except for
wherein said patch antenna includes a coaxial cable having a center conductor that is surrounded by an outer shield with the outer shield of said coaxial cable being connected to one side of said slot and the center conductor of said coaxial cable being connected to the opposite side of said slot;
wherein said coaxial cable and said slot transmit electromagnetic energy to said first conductive layer and receive electromagnetic energy from said first conductive layer.
Li discloses in Figures 2 and 5, wherein said patch antenna includes a coaxial cable (30) having a center conductor (40) that is surrounded by an outer shield (42) with the outer shield (42) of said coaxial cable (30) being connected to one side of said slot (34, Fig. 5) and the center conductor (40) of said coaxial cable (30) being connected to the opposite side (see Fig. 5) of said slot (34);
wherein said coaxial cable (30) and said slot (34) transmit electromagnetic energy to said first conductive layer and receive electromagnetic energy from said first conductive layer.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the patch antenna of Yegin with the patch antenna having a coaxial cable as taught by Li to feed signal to the antenna. Therefore, to employ having the patch antenna as claimed invention would have been obvious to person skill in the art.
Regarding claim 16, Yegin discloses every feature of claimed invention as expressly recited in claim 2 except for the bandwidth of said patch antenna covering WI-FI under IEEE 802.11a/ac standard from 5.18 to 5.85 GHz and the DSRC band of 5.85 to 5.925 GHz. However, specific bandwidth of an 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845